Boomer, J. (dissenting).
I would affirm for the reasons stated in the memorandum decision at Special Term (Davis, J.) adding only the following:
The Court of Appeals has reaffirmed the well-established rule that "a landowner who seeks a use variance must demonstrate factually, by dollars and cents proof, an inability to realize a reasonable return under existing permissible uses. Without such evidence, a grant of a use variance by a zoning board is not justified.” (Matter of Village Bd. v Jarrold, 53 NY2d 254, 256.) Contrary to the statement of the majority, there is no proof in the record that the property could not realize a reasonable return under existing permissible uses. In fact, respondent Jeffery Fuels admitted that if the variance to construct the gasoline pumps on the portion of the property in the city were denied, it could successfully maintain its combination gasoline station and convenience store operation by locating the pumps on the portion of its property located in the town where a gasoline station is a permitted use. Also, there is no proof in the record that defendant sought the variance to locate the gasoline pumps in the city because of potential fire and traffic safety dangers if the pumps were located in the town. The town found no such dangers, for it granted a permit to locate the pumps in the town. The record demonstrates that respondent sought to locate the pumps in the city for its own convenience. Pertinent here is the quotation from People ex rel. Fordham Manor Refm. Church v Walsh (244 NY 280, 290-291) that "judicial review would be reduced to an empty form if the requirement were relaxed that in the return of the proceedings the hardship and its occasion must be exhibited fully and at large. Safeguards of this order have at times an aspect of triviality when our scrutiny is narrowed to one instance or another. Their value is perceived when the outlook is extended to something wider than particulars.” (Appeal from judgment of Supreme Court, Ontario County, Davis, J.—art 78.) Present—Denman, J. P., Boomer, Balio and Lawton, JJ.